19-30573-maw   Doc 4   FILED 03/07/19   ENTERED 03/07/19 13:39:42   Page 1 of 7
19-30573-maw   Doc 4   FILED 03/07/19   ENTERED 03/07/19 13:39:42   Page 2 of 7
19-30573-maw   Doc 4   FILED 03/07/19   ENTERED 03/07/19 13:39:42   Page 3 of 7
19-30573-maw   Doc 4   FILED 03/07/19   ENTERED 03/07/19 13:39:42   Page 4 of 7
19-30573-maw   Doc 4   FILED 03/07/19   ENTERED 03/07/19 13:39:42   Page 5 of 7
19-30573-maw   Doc 4   FILED 03/07/19   ENTERED 03/07/19 13:39:42   Page 6 of 7
19-30573-maw   Doc 4   FILED 03/07/19   ENTERED 03/07/19 13:39:42   Page 7 of 7
